per curiam:
La Administración de Compensaciones por Accidentes de Automóviles confirió beneficios ascendentes a $3,888.85 a los menores beneficiarios del occiso Arturo Figueroa Meléndez, quien falleciera como consecuencia de un accidente automovilístico. A petición del padre dichos me-nores, el tribunal de instancia dictó una orden contra el Director Ejecutivo de la Administración, ordenándole, so pena de desacato, depositar en la Secretaría del Tribunal la cantidad de $3,888.85.
La sección 5(1) (c) de la Ley de Protección Social por Accidentes de Automóviles, Ley Núm. 138 de 26 de junio de 1968, 9 L.P.R.A. sec. 2055, dispone que los beneficios por muerte se pagarán a razón de $50 semanales, autorizando al Administrador para hacer pagos semanales mayores o la liquidación del beneficio en una sola suma, cuando se demuestre que ello resultará en beneficio de la víctima o de sus beneficiarios. En los casos, como el presente, en que el importe del beneficio fuera mayor de $1,000 la Adminis-tración podrá requerir de los beneficiarios que utilicen dicho beneficio para la compra de una finca o vivienda o para adquirir un negocio productivo o hacer alguna otra inver-sión lucrativa.
A tenor con estas disposiciones, corresponde inicialmente a la Administración hacer la determinación sobre la liquida-ción de los beneficios en una sola suma. Se trata, como ex-presamos en E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506, 511 (1964), de una cuestión de prioridad de jurisdic-ción, en que la ley expresamente reservó la jurisdicción pri-maria en la Administración y la cual los tribunales deben observar rigurosamente en aras de una mejor armonía y *917coordinación entre los organismos administrativos y la Rama Judicial.
El tribunal de instancia hizo caso omiso de estas disposi-ciones invadiendo la jurisdicción primaria de la Administra-ción de Compensaciones por Accidentes de Automóviles al dictar la orden recurrida, por lo que dicha orden no puede prevalecer.
A la luz de lo anterior, se revocará la orden recurrida.